Title: Abigail Adams Smith to John Quincy Adams, 26 October 1795
From: Smith, Abigail Adams
To: Adams, John Quincy


          
            
              my Dear Brother
              New York October 26 [1795]
            
            I am informed of a Vessell to sail for England soon and I have been too remiss already not to embrace this opportunity of writing to you— I had the pleasure to hear from you soon after your arrival— but since that time I have been indebted to our Parrents and Charles for information respecting you— but I am so conscious of my own deficiencies that I cannot complain of yours— nevertheless I should have derived great Sattesfaction from a frequent repetition of your letters— I presume that you receive through other Channells a general and sufficient information upon all Political Subjects; I Shall therefore confine myself to domestic information and in this perhaps I Shall only repeat what others have already communicated— it is not I dare say new to you that I have a Daughter at this time eight months old by the name of Caroline Amelia—but it is left for me to acquaint you that She is the finest Girl of her age ever seen—that she almost walks, talks, and is a most surprising Child. had I your tallent for description I might relate in verse her Beauties but I must content myself by telling you in simple Prose—that she is very fair, has blue Eyes, and Auburn Hair,— I will not raise your expectations too high respecting her, least when you see her, you may be disappointed—
            when this reaches you it will I dare say be no news to you to be informed of Charles Marriage after all the Hair Breadth scrapes and iminent dangers he has run, He is at last Safe Landed—and I beleive is very happy— they are now with me waiting for an House to be finished which He has taken— they go into it the begining of November
            you have I suppose been informed that an Epidemic fever has raged in New York this season—and with which Seven hundred persons have died— the City has been deserted by the greater part of its inhabitants who have fled into all parts of the Country for refuge and it has been a time of general distress and Calamity— yet the Phisicians will not allow it to have been the yellow fever it has not been so fatal in its consequences as the fever in Philadelphia was—nor has it been so contageous— out of the seven hundred it is supposed that not more than one hundred inhabitants have Suffered the rest have been foreigners lately emigrated to this Country—amongst whom I beleive it originated— I have been out of town the

whole Summer and all our family—and returned only on Monday last the Citizens in general have not yet returned and the City looks like Sunday every day— the fever has abated very much but is not intirely destroyed— but the dangerous season is supposed to have ceased
          
          
            
              Novr 14th
            
            the Vessell Sails tomorrow and I am determined it Shall not go without my letter— I have some reason to Suppose that it will meet you in England I wish it may for the communication is so interrupted and so uncertain beteen this Country and Holland that it seems as if you were out of our knowledge— Colln Smith desires to be remembered to you he is so engaged with Business that it is impossible for him to write my Children are in health and desire to be remembered to you— Charles has gone to Housekeeping and says he was never so happy in His Life, he Lives in front Street—
            Peggy Smith is Married to a Mr St Hilaire a young french Man—and James to Miss Ross—a Lady to whom he has been some time engaged— you will think them Matrimony Mad—I beleive—but such things are—
            our good Mamma made me a visit the Last Spring when our father went to Philadelphia to ratify the Treaty— I expect him to be here again on his Way to Philadelphia—soon— I fear Congress will have a tumultuous session—
            I pray you my Dear Brother to write me often and to inform me of your place of expected residence of the resignation of Mr Randolf the Secretary of State I presume you are informed; there is as yet no person appointed to fill his place adieu my Dear Brother and beleive / me affectionately your Sister
            
              A S—
            
          
        